Ingraham, J.,
(dissenting.) I am not satisfied to hold that the 9th section of the tax law of 1866, page 2070, is unconstitutional. It has been held that the tax law is a private or local bill. As such it cannot contain any provisions not- connected with the subject matter of the *172statute. That act was passed to provide means for carrying on the government of the city for the year, and the legislature limited the use to which the money should be applied by this section.
[New York General Term,
April 6, 1869.
The first part of the section prohibits the use of the moneys to be raised for any other purpose than that to which they are appropriated.' This has been for many years incorporated in the tax bills, and has never, that I know of, been objected to as unconstitutional. The residue of the section prohibits the making "of any contract, or incurring any liability for any purpose, which would exceed the sum appropriated.
I think this provision may fairly be considered as a part of the necessary regulations as to the application of the moneys to be raised by tax. It is the same subject, directing the application of the money and preventing its, use for any other purpose.
The order should be affirmed.
Order reversed.
Geo. G. Barnard, Ingraham and Cardozo, Justices.]